United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, PRINCESS BAY
STATION, Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1201
Issued: December 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2009 appellant, through her representative, filed a timely appeal from the
March 25, 2009 merit decision of the Office of Workers’ Compensation Programs, which denied
an increase in her schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant has more than a seven percent impairment of her right
lower extremity.
FACTUAL HISTORY
On January 10, 1994 appellant, then a 28-year-old clerk, sustained an injury in the
performance of duty when she slipped on ice and fell. The Office accepted her claim for internal
derangement of the right knee, torn lateral meniscus and synovitis. Appellant underwent partial
lateral meniscectomies.

Appellant filed a claim for a schedule award. On June 14, 2007 Dr. Arthur L. Eisenstein,
an orthopedic surgeon, reported full knee extension and flexion to 125 degrees. There was no
instability to varus or valgus stress. Crepitus was present. Dr. Eisenstein diagnosed traumatic
arthritis of the right knee. He felt that appellant had a 30 percent scheduled loss of the right
lower extremity “based on the patient’s inability to function as a postal worker and persistent
symptomatology.”
An Office medical adviser reviewed Dr. Eisenstein’s findings and calculated that
appellant had a seven percent impairment of the right lower extremity. He assigned two percent
for a torn lateral meniscus and meniscectomy and he assigned five percent for “crepitus on
exam[ination] and operative findings of chondromalacia of the patella and medial femoral
condyle.” The Office medical adviser added: “If [Dr. Eisenstein] gave x-ray measurements of
the joint space further impairment could be calculated.”
In a decision dated December 24, 2008, the Office issued a schedule award for a seven
percent impairment of the right lower extremity.
Appellant requested reconsideration and submitted the report of an x-ray examination
conducted on August 13, 2008. The report stated: “The joint space within the right
patellofemoral articulation measures three millimeters in the region of the medial as well as
lateral aspect.”
In a decision dated March 25, 2009, the Office reviewed the merits of appellant’s case
and denied modification of its prior decision. It found that the additional evidence did not
support an increase in her schedule award.
On appeal, appellant’s representative argues that a three millimeter joint space is not
considered normal. Citing Table 17-31, page 544 of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (5th ed. 2001), he asks the Board to modify
appellant’s schedule award to reflect the increase she is due based on the loss of joint space
documented in the x-ray studies.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.2

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

2

ANALYSIS
Appellant does not take issue with the seven percent rating she received. Knee flexion to
125, reported by Dr. Eisenstein, her orthopedic surgeon, represents no impairment according to
Table 17-10, page 537 of the A.M.A., Guides. Table 17-33, page 546, supports that a partial
lateral meniscectomy is a two percent impairment of the lower extremity, as the Office medical
adviser reported. According to the footnote at Table 17-31, page 544: “In an individual with a
history of direct trauma, a complaint of patellofemoral pain, and crepitation on physical
examination, but without joint space narrowing on x-rays, a … five percent lower extremity
impairment is given.”3 The record establishes that appellant has seven percent impairment of the
right lower extremity as impairment due to arthritis may be combined with a diagnosis-based
estimate under the cross-usage chart at Table 17.2.
The issue on appeal is whether the later x-ray measurement warrants an increased award.
Appellant’s representative argues that a four millimeter joint space is considered a normal
cartilage interval under Table 17-31 and that a three millimeter joint space warrants a seven
percent additional impairment to the right lower extremity. The Board has carefully considered
this argument and notes that Table 17-31 does not support this contention. The joint he circled
for the Board’s benefit is the knee joint, or the space between the femoral condyles and the tibial
plateau. However, the joint addressed by the August 13, 2008 x-ray report is the patellofemoral
joint, or the space between the patella and the femoral condyles. Table 17-31 provides a three
millimeter cartilage interval in the patellofemoral joint represents no impairment to the right
lower extremity. The x-ray measurement submitted does not support an increase in impairment
to appellant’s knee. The Board will affirm the Office’s March 25, 2009 decision.
CONCLUSION
The Board finds that appellant has no more than a seven percent impairment of her right
lower extremity.

3

A.M.A., Guides 544 (note to Table 17-31).

3

ORDER
IT IS HEREBY ORDERED THAT the March 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 4, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

